DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment and the communication filed on 05/17/2022.
As to the instant amendment, filed on 05/17/2022, claims 1-3, 7, 11-13, and 17-19 have been amended.
Claims 1-20 have been examined and are pending in this application. Claims 1, 11, and 17 are independent.
Claims 1-20 are allowed.
Response to Arguments/Remarks
Claims 1-20 are allowed over PriorArt.
Examiner's Statement of reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for integration of communication channels and active cross-channel communication transmission, such that the user can utilize disparate electronic communication channels via a central user application. The system is configured to configured to construct a secure dynamic integrated interface in real-time structured for performing electronic activities associated with electronic communications. The system is also structured for dynamically transform electronic communications in response to the type of invoking communication channel and the authentication credential level of the communication channel. The system is also structured for, in response to determining a first user activity, in real-time, dynamically modifying the one or more graphical UI elements presented at the central user interface.
The closest prior art, as previously recited, Cole et al (US 2018/0114127) is generally directed to technique for providing a multi-channel cognitive resource platform configured for intelligent, proactive and responsive communication with a user, via a user device. The system is further configured to perform one or more user activities, in an integrated manner, within a single interface of the user device, without requiring the user to operate disparate applications. Furthermore, the system is configured to receive user input through multiple communication channels such as a textual communication channel and an audio communication channel. The system is further configured to switch between the various communication channels seamlessly, and in real-time, Zhang et al (US 7,388,932) is generally directed to improved multi-channel demodulator is provided. The improved demodulator includes an automatic gain control, a data buffer and a demodulation engine. Data from various RF channels are processed by the automatic gain control in order to keep the data at their respective constant levels. Output from the automatic gain control is passed to the data buffer for storage. Corresponding data from a selected channel is then processed by the demodulation engine. The improved demodulator is able to operate in any one of three operating modes, namely, a data processing mode, a channel switching mode and a waiting mode. In the data processing mode, the demodulation engine processes the channel data that is currently loaded into the demodulation engine. In the channel switching mode, the demodulation engine stores the current channel data into the data buffer and retrieves and loads channel data from another channel for processing. In addition, status and history information relating to the current channel data is stored into a channel status memory and status and history information relating to the next channel to be processed is retrieved from the channel status memory. In one exemplary aspect, in order to reduce the channel switching time, status and history information relating to the next channel to be processed is preloaded during the previous data processing mode. In the waiting mode, the demodulation engine awaits further processing instructions to decide whether to enter into either the data processing mode or the channel switching mode.  
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 05/17/2022 with the amendment, prior art of reference does not teach at least the limitations of the independent claims 1, 11 and 17. None of Cole and Zhang, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of wherein transforming the first communication further comprises: extracting metadata associated with the one or more communication context parameters associated with the first communication, determining an authentication level associated with the second communication channel: in response to determining that the authentication level associated with the second communication channel is below a required authentication level associated with the first communication channel: parsing the one or more communication context parameters to identify a secure metadata portion; and truncating the metadata to construct a truncated context portion without the secure metadata portion such that the truncated metadata matches the authentication level associated with the second communication channel; and constructing the transformed first communication having the truncated context portion without the secure metadata portion; and present, via the second communication channel, the central user interface of the multi-channel cognitive resource application, the transformed first communication, as a whole with the remaining limitations.
Therefore, the claim 1 is considered allowable over the cited prior art.
As to claim 11, the claim is directed to a computer program product, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 11 is also considered allowable for the same reason set forth above for claim 1.
As to claim 17, the claim is directed to a method, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 17 is also considered allowable for the same reason set forth above for claim 1.
As to claims 2-10, 12-16 and 18-20, the claims are dependent from claims 1, 11 or 17 respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439